Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 20-21, 25 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bierwirth (8347575).
Bierwirth (figures 1-3) shows a concrete slab underlayment for use at an excavated area at which an in-situ concrete foundation slab is to be poured (able to function as claimed), said underlayment comprising: an upper vapour barrier layer (52) comprising at least one material that is substantially impermeable to gas and vapour; and a set of insulation bodies (44) that are materially distinct from the at least one material of the upper vapour barrier layer, and are secured to said upper vapour barrier layer in underlying relation thereto at a central non-margin area thereof; wherein said upper vapour barrier layer spans fully over all of said insulation bodies, said insulation bodies are spaced apart from one another at least at lower ends thereof opposite the upper vapour barrier layer to leave drainage/air spaces open between the 
	Per claims 6-9, Bierwirth further shows two of the outer margins of the upper vapour barrier layer reside outside the central non-margin area at opposite ends thereof in the direction of elongation (inherently so, see figure 2), wherein a width dimension of the upper vapour barrier layer in the longitudinal body direction exceeds a length dimension of each insulation body in said longitudinal body direction, wherein two of the 
	Per claims 10-13, Bierwirth further shows the outer margins of the upper vapour barrier layer surround the central non-margin area thereof on all sides, wherein the set of insulation bodies consists of a singular row of said insulation bodies (see figure 2), wherein said insulation bodies comprise foam (44, col 5 line 13),  wherein the drainage/air spaces between the insulation bodies are sized and shaped to accommodate receipt of the insulation bodies of a matching underlayment (able to function as claimed).
	Per claim 14, Bierwirth further shows the vapour barrier layer comprises a primary upper sheet (26, 28) that has greater rigidity than the flexible sheeting (52) and occupies the central non-margin area at which the insulation bodies are secured, and a set of flexible perimeter flaps that are formed of said flexible sheeting, are attached to the primary upper sheet, and span in overhanging relation therefrom around a perimeter thereof at said outer margins of said vapour barrier layer (the claim is not exclusive in nature; both the primary upper sheet and the flexible sheet have extra sections that cover other parts of the structure).
Per claim 15, Bierwirth further shows the upper vapour barrier (52) consists substantially entirely of said flexible sheeting.
Per claims 16-17, Bierwirth further shows in an installed condition atop said earthen floor surface (able to function as claimed) and in combination with a cover layer 
Per claims 20-21, Bierwirth further shows in a finished state residing atop said earthen floor surface (able to function as claimed) in underlying relation to the concrete slab once poured over said underlayment, wherein below said concrete slab, the vapour barrier layer defines said gas and moisture barrier, and the insulation bodies and the drainage/air spaces therebetween form said combination of void spaces, drainage channels and insulation blocks between said floor surface and said concrete slab, in an installed condition atop said earthen floor surface, wherein the said plurality of underlayments are sealed together with one another at the outer margins of the vapour barrier layers thereof to form a gapless span of said vapour barrier layers across said floor surface.
Per claim 25, Bierwirth further shows that for a plurality of underlayments according to claim 1 wherein said plurality of underlayments comprise first and second underlayments in which the drainage/air spaces of each underlayment are sized and shaped to accommodate receipt of the insulation bodies of the other underlayment to enable storage of said first and second underlayments in intermeshingly and invertedly stacked relation (inherently so as the underside of the underlayments are corrugated).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth (8347575) in view of Hendy (4925342).
Bierwirth shows all the claimed limitations except for in an installed condition atop said floor surface, and in combination with a sump pit recessed below said floor surface and toward which water flow is gravitationally encouraged via the drainage spaces between the insulation bodies of the underlayment.
	Hendy discloses a sump pit (18, 24) for draining water away from underneath the floor.
	It would have been obvious to one having ordinary skill in the at the time of filing of the invention to modify Bierwirth’s structures to show a sump pit (18, 24) for draining water away from underneath the floor as taught by Hendy in order to provide a water draining means away from the foundation of the building.
	Bierwirth as modified further shows in an installed condition atop said floor surface, and in combination with a sump pit recessed below said floor surface and toward which water flow is gravitationally encouraged via the drainage spaces between the insulation bodies of the underlayment.
.
Claims 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth (8347575).
Bierwirth shows all the claimed limitations except for the vapour barrier layers are sealed together by heat welded seams.
	It would have been obvious to one having ordinary skill in the at the time of filing of the invention to modify Bierwirth’s structure to show the vapour barrier layers are sealed together by heat welded seams since heat welded seams, molding, contact bonding, etc… are well known means for securely connecting polymer parts together, and one having ordinary skill in the art would have found it obvious to use any of the well-known means for connecting polymeric parts together in order to connect and seal parts together.
Claims 23-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth (8347575) in view of Harvie et al (6241421).
Bierwirth shows all the claimed limitations except for said plurality of underlayments comprise differently dimensioned underlayments among which a thickness dimension of the insulation bodies measured from the lower ends thereof to the vapour barrier layer varies from one underlayment to another, whereby placement of said differently dimensioned underlayments next one another atop a sloped earthen 
Harvie et al figure 1 shows underlayment with varying height to compensate for floor height difference.
	It would have been obvious to one having ordinary skill in the at the time of filing of the invention to modify Bierwirth’s structure to show said plurality of underlayments comprise differently dimensioned underlayments among which a thickness dimension of the insulation bodies measured from the lower ends thereof to the vapour barrier layer varies from one underlayment to another, whereby placement of said differently dimensioned underlayments next one another atop a sloped floor surface in order of decreasing thickness from a lower elevation on said sloped floor surface toward a higher elevation on said sloped floor surface is effective to reduce elevational offset between the vapour barrier layers of said underlayments due to said sloped floor surface since it would allow for the underlayments to compensate for height difference as taught by Harvie et al.
	Per claim 24, one having ordinary skill in the art would have found it obvious to modify Bierwith’s modified structure to show in an installed condition atop said sloped earthen floor surface in said order of decreasing thickness from said lower elevation on said sloped earthen floor surface to said higher elevation on said sloped earthen floor surface in order to direct water to its desired draining location and compensate for the height difference to achieve a desired height.
Claim 26 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwith (8347575).
Bierwith shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of preparing an area for an in-situ concrete slab with Bierwith’s disclosure.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
With respect to applicant stating that Bierwirth not showing the “the insulation bodies being encapsulated between the …layer and…lower sheet…lower ends..bodies”, examiner respectfully states the followings.  
Bierwirth shows insulated bodies (44) and the layer (36), flexile lower sheet (52) as shown in figures 1-3.  The insulated bodies are surrounded by the walls (36) with part 52 forming a portion that encapsulates the insulated bodies.  The reference thus shows the insulated bodies being enclosed/encapsulated by the parts formed of walls (36) and sheet (52).  Encapsulate: enclose in or as if in a capsule; synonyms: enclose, encase, contain, confine… The claims do not require the insulated bodies (44) be completely encapsulated from all sides.  The reference shows the insulation bodies secured to the upper vapor barrier layer (indirectly).  The reference thus shows the claimed limitations.
With respect to claims 7, 10, Bierwirth shows a sheet with margins at the edges.  The margins are at the outermost area of the sheet.  The margins are “ outside the central non-margin area occupied by the insulation bodies”.  The claims do not require 
With respect to the newly added limitation of “earthen” and “ excavated”, examiner respectfully points out the followings.  
First of all, the reference discloses the subfloor is of concrete, wood joist or other well-known foundation.  The floor is thus excavated as the earth is prepared/worked on before pouring concrete.  Secondly, the preamble clearly states “a concrete slab underlayment for use….”.  The claims are thus examined with “ a concrete slab underlayment” as a subcombination with the “excavated area…concrete foundation slab”.  Thirdly, Bierwidth’s floor is laid “atop an earthen floor surface” as the layer underneath the concrete is “earthen”.  The concrete is poured on the excavated area.  The underlayment is thus “ atop an earthen floor surface” although not directly, and the claims do not claim the underlayment directly sits atop the earthen floor surface.  
The reference thus shows the claimed limitations as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

1/23/2022